Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 1 of 34 PageID #:
                                    4777
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 2 of 34 PageID #:
                                    4778
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 3 of 34 PageID #:
                                    4779
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 4 of 34 PageID #:
                                    4780
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 5 of 34 PageID #:
                                    4781
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 6 of 34 PageID #:
                                    4782
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 7 of 34 PageID #:
                                    4783
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 8 of 34 PageID #:
                                    4784
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 9 of 34 PageID #:
                                    4785
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 10 of 34 PageID #:
                                     4786
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 11 of 34 PageID #:
                                     4787
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 12 of 34 PageID #:
                                     4788
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 13 of 34 PageID #:
                                     4789
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 14 of 34 PageID #:
                                     4790
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 15 of 34 PageID #:
                                     4791
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 16 of 34 PageID #:
                                     4792
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 17 of 34 PageID #:
                                     4793
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 18 of 34 PageID #:
                                     4794
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 19 of 34 PageID #:
                                     4795
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 20 of 34 PageID #:
                                     4796
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 21 of 34 PageID #:
                                     4797
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 22 of 34 PageID #:
                                     4798
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 23 of 34 PageID #:
                                     4799
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 24 of 34 PageID #:
                                     4800
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 25 of 34 PageID #:
                                     4801
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 26 of 34 PageID #:
                                     4802
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 27 of 34 PageID #:
                                     4803
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 28 of 34 PageID #:
                                     4804
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 29 of 34 PageID #:
                                     4805
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 30 of 34 PageID #:
                                     4806
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 31 of 34 PageID #:
                                     4807
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 32 of 34 PageID #:
                                     4808
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 33 of 34 PageID #:
                                     4809
Case 1:17-cv-00052-IMK-MJA Document 125-1 Filed 07/29/19 Page 34 of 34 PageID #:
                                     4810
